Citation Nr: 1439742	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, a claim of service connection for a left shoulder disorder on the grounds of no new and material evidence.  

The Veteran testified before two of the undersigned Veterans Law Judges; first in April 2004, and then in November 2012.  Transcripts of both hearings are in the claims file.  

In February 2013, the Veteran waived, in writing, his right to a hearing before a third Veterans Law Judge.

In March 2013, the Board reopened the claim for service connection for a left shoulder disorder, and then remanded the issue of service connection for additional development, including a VA examination and opinion.  In December 2013 the Board remanded the matter for expansion of the examiner's opinion.  Compliance with the Board's December 2013 remand directives is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Board in its December 2013 remand, on VA examination in August 2013 the diagnosis was "left shoulder impingement/degenerative tear rotator cuff," which the examiner opined was "more likely an effect of aging."  In its December 2013 remand the Board ordered that the matter be referred back to the August 2013 examiner for clarification/explanation of her opinion.  The reply from the examiner appears to answer a different question, as she simply affirms she reviewed the file and the notes from a private physician.  Remand for compliance with the Board's December 2013 remand directives is accordingly warranted.  Stegall, 11 Vet. App. 268, 270-71.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2013 examining physician for an addendum opinion.  The examiner is requested to re-familiarize herself with the Veteran's medical history, noting his contentions regarding shoulder symptoms over the years since service, as well as the opinion offered by Dr. William Launder, and set forth the factual and medical bases for concluding the Veteran's current "left shoulder impingement/degenerative tear rotator cuff" disorder is unlikely to have been caused by a strain that occurred some 40 years ago, and is more likely an effect of aging.  It is requested that the opinion expound on the characteristics of a shoulder injury (such as strain) and the characteristics of age related shoulder degeneration.

The examiner is also asked to clarify whether the diagnosis of "left shoulder impingement/ degenerative tear rotator cuff" contemplates rotator cuff tendinitis (diagnosed in September 2002); and, if not, to provide an opinion as to whether it is at least as likely as not that the Veteran's post-service left rotator cuff tendinitis is related to service.  

In the event that after her review of the evidence the examiner changes any of the conclusions she expressed in her August 2013 report, that outcome should be explained as well.  

NOTE:  If the August 2013 examiner is no longer available, schedule the Veteran for a new examination to obtain the opinions regarding whether current disability is related to service.  

2.  After completion of all of the above, re-adjudicate the claim.  If it remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________           _____________________________
STEVEN D. REISS                                             K. A. BANFIELD
  Veterans Law Judge                                          Veterans Law Judge
 Board of Veterans' Appeals                               Board of Veterans' Appeals


_____________________________
MICHAEL E. KILCOYNE
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



